FILED
                                                                        JUNE 15, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

PATRICIA N. STRAND,                           )
                                              )         No. 37669-9-III
                     Appellant,               )
                                              )
       v.                                     )
                                              )
SPOKANE COUNTY AND                            )         UNPUBLISHED OPINION
SPOKANE COUNTY ASSESSOR,                      )
                                              )
                     Respondent.              )

       SIDDOWAY, J. — Patricia Strand appeals the summary judgment dismissal of her

Public Records Act (PRA)1 complaint against the Spokane County Assessor. She

accused the assessor of failing to timely and fully respond to her request for all records

showing the basis for its 2018 assessed value of her residential property.




       1
           Chapter 42.56 RCW.
No. 37669-9-III
Strand v. Spokane County, et al.


       Ms. Strand apparently believes the assessor has identifiable records reflecting a

process in which staff researched other properties, selected some that were comparable to

hers or identified other valuation criteria, and performed arithmetic in order to arrive at

the 2018 assessed value of her property. But the record demonstrates that the assessor’s

annual valuations are generated by a computer assisted mass appraisal process that does

not rely on this sort of staff work.

       The assessor has described a reasonable search and provides a plausible

explanation why it has no records responsive to Ms. Strand’s request other than those it

has produced. Because Ms. Strand failed to present specific facts creating a genuine

issue of disputed fact, we affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       In summer 2018, Patricia Strand received a notice from the Spokane County

assessor of the 2018 assessed value of her and her husband, Palmer Strand’s, residential

property. She appealed the assessment. The assessor and the county board of

equalization agreed that Ms. Strand’s appeal could proceed directly to the Washington

State Board of Tax Appeals (BTA).

       On February 20, 2019, Ms. Strand received a scheduling letter for the valuation

appeal from the BTA. That afternoon she e-mailed a public record request to the

assessor, asking it to provide “the following records”:




                                              2
No. 37669-9-III
Strand v. Spokane County, et al.


      Regarding DA 18-0071 on parcel 17355.9014.[2] I want all records that
      show the Assessor’s basis for valuation for assessment year 2018 – 2019
      taxes.
      The request is based on RCWs 84.40.030, 84.40.020, 84.48.150 and
      42.56.520.

Clerk’s Papers (CP) at 35.

      Ms. Strand’s PRA request was immediately acknowledged, and the next day

Byron Hodgson, the county’s chief deputy assessor, responded to the request by e-mail.

He provided her with a 2-page property record card for parcel number 17355.9014 and

stated, “Expect the second installment on or before March 8th.” CP at 729. The

computer-generated property record card, which was printed on the day it was e-mailed

to Ms. Strand, included information on ownership transfers, historical valuation

information, ownership and transfer of ownership information, a site description, land

data and calculations, and improvement data for the parcel.

      A few days later, on February 24, Ms. Strand e-mailed Mr. Hodgson a clarified

request. Her e-mail attached three property cards for parcel 17355.9014 printed on April

25, 2018. For a “specifi[ed] date” within each of five assessment years, Ms. Strand

requested data falling within three categories from which values on the “specifi[ed] date”

were derived. CP at 732-34. Within each category, she requested between 8 and 13


      2
        DA 18-0071 is the Spokane County Board of Equalization docket number for
Ms. Strand’s appeal; 17355.9014 is Spokane County’s parcel number for her and Palmer
Strand’s property.

                                            3
No. 37669-9-III
Strand v. Spokane County, et al.


pieces of information, such as “sold properties” and the “arithmetic” used in arriving at

values. Id. She emphasized that for most of the pieces of information being requested

the “items . . . should clearly connect each sale to the . . . associated records.” Id. at

733-34 (boldface omitted).

       On the afternoon of March 8, Mr. Hodgson provided Ms. Strand by e-mail with a

second, 19-page installment of records. The records provided included the assessor’s

answer to her petition appealing its 2018 assessed value.

       The assessor relies on a form answer to petitions that appeal its assessed values.

Among other information, the form answer explains that in order to measure the

reliability of its computer assisted mass appraisal, the county has adopted the

International Association of Assessing Officers’ standards for ratio studies. (Ratio

studies are discussed further below.) The answer identified four sales taking place

between January 1, 2017, and April 30, 2018, that it explained were not necessarily

comparable to her property, but that “helped establish market valuation of other

properties within the statistical neighborhood in which you reside.” CP at 748. It stated

that “[t]he statistical measures included within this report appear to be supportive of our

initial valuation position” and, “Within 21 days of the scheduled [appeal] hearing, we

will be also be [sic] providing comparable properties which we feel are reflective of your

property and supportive of market value.” CP at 743. Mr. Hodgson provided property



                                               4
No. 37669-9-III
Strand v. Spokane County, et al.


record cards for three of the four properties whose sales the answer to the petition

identified as helping establish market valuation.3

       Mr. Hodgson’s e-mail provided links to the county’s website where Ms. Strand

could find photographs for comparable sales and other additional information pertaining

to her request. The e-mail informed Ms. Strand that her request remained open and to

expect the next installment of responsive records on or before March 15.

       Ms. Strand responded by e-mail to Mr. Hodgson within an hour of receiving his,

stating that the records he provided were “[f]rankly . . . confusing and totally

nonresponsive.” CP at 762. She asked him to provide the records she had requested.

       On March 15, Mr. Hodgson e-mailed Ms. Strand a third installment of records.

The third, 581-page installment included more property records cards, neighborhood final

reports, and more links to photos for comparable sales and property sold information

pertaining to Ms. Strand’s public records request. The e-mail informed Ms. Strand the

attached information included all relevant sales information for each year, analysis used

to develop values, property characteristics for sold properties, and specific dates when

values were posted. Mr. Hodgson also informed Ms. Strand that her record request

remained open until March 22.



       3
         It appears that an error was made by providing two copies of property cards for
the third property sold and none for the fourth. A property card for the fourth property
sold was provided in the third installment of records produced. See CP at 912-13.

                                              5
No. 37669-9-III
Strand v. Spokane County, et al.


      On the afternoon of March 22, Mr. Hodgson e-mailed to Ms. Strand a fourth, nine-

page installment of records responsive to her request. He attached files from the Online

Services/Parcel Data Downloads for parcels in county neighborhood 231720. He also

provided links to additional information such as the assessor’s website. He also

summarized the records provided to Ms. Strand in response to her request.

      A couple of hours later, Ms. Strand responded to Mr. Hodgson’s e-mail,

complaining that he had failed to “connect everything you have mailed to me” as

requested by her on March 15. CP at 1361. She asked him to “[p]lease immediately

connect what you have mailed to me” with her request and concluded, “[I]f you do not

immediately connect the records you are producing with what I requested I shall not ask

again for this to be done. We will again end up in Court for violations of RCW

42.56.520.” Id.

      The following week, Mr. Hodgson sent Ms. Strand an e-mail that itemized the

records she had requested; identified, for each, what he had produced that he considered

responsive; and identified the items he concluded were not an identifiable record: ProVal

code sheets, the arithmetic (formula), and appraisal theory. He concluded:

      All identifiable records that you have requested have been provided. An
      agency is not obligated to create a new record to satisfy a records request.
      Even if a new record was contemplated, it would be a complicated
      undertaking requiring the compilation of historical data which would not
      yield an arithmetic formula (correlation between sold and unsold property)
      to derive valuation. This request is considered closed.


                                            6
No. 37669-9-III
Strand v. Spokane County, et al.


CP at 1363 (emphasis omitted).

      In a reply to Mr. Hodgson’s summary e-mail the following day, Ms. Strand

supported her request for what she called “ProVal code sheets” with two documents she

described as “examples”:




                                          7
No. 37669-9-III
Strand v. Spokane County, et al.


CP at 1364, 161-63. The example on the right is referred to hereafter as the “Floor Level

Designations illustration.” A label added to the top of both of Ms. Strand’s examples

says “Received Jul/20/10 as Assessor Policy/Procedure Record.” Id. at 162-63.

       Mr. Hodgson sent his last response to Ms. Strand’s record request on April 4,

reiterating that he believed Ms. Strand had received a complete response. He informed

her she could contact the Spokane County Public Records Office if she believed a public

record had been missed, provided her with a link to the county’s website, and concluded

with a statement of her right to appeal a determination to withhold information. Id.

       Ms. Strand appealed, alleging withholding. Spokane County Public Records

Officer Anthony Dinaro met with Mr. Hodgson and Steven Kinn, the county’s former

public records officer, to review her appeal. Mr. Dinaro concluded and timely reported to

Ms. Strand, that “[a]fter a thorough review” he concluded that “all identifiable public

records responsive to your request have been produced.” CP at 723.

       Approximately a year later, Ms. Strand filed suit against the county and the

assessor, alleging violations of the PRA. We refer to the defendants hereafter,

collectively, as “the Assessor.” The Assessor responded by moving for summary

judgment the following month. The caption of its motion for summary judgment

erroneously listed Ms. Strand’s husband, Palmer Strand, as a plaintiff. In support of its

motion for summary judgment, the Assessor attached the declarations of Mr. Dinaro and

Mr. Hodgson.

                                             8
No. 37669-9-III
Strand v. Spokane County, et al.


       Mr. Hodgson’s declaration described the steps taken in searching for documents

responsive to Ms. Strand’s request and clarifications and the history of his

communications with her. It attached and authenticated the county’s production of

records.

       Mr. Dinaro’s declaration described the steps taken in reviewing Ms. Strand’s

appeal of the assessor’s PRA response. It attached and authenticated his correspondence

with Ms. Strand. He explained that in reviewing her appeal, he satisfied himself that the

county had provided an adequate and prompt response, had performed a reasonable

search, and had produced all responsive records.

       Ms. Strand’s response to the summary judgment motion attached over 200 pages

of unauthenticated documents. They included copies of records she received from

Thurston County that were different from records she received from Spokane County.

She identified 19 factors, referred to by her as “valuation factors,” that were not applied

to her property in any records produced by the county. CP at 286-94 (boldface and

capitalization omitted). She gleaned her “valuation factors” from sources such as

statutes, case law, and the Assessor’s responses to discovery requests and hearing

transcripts from prior assessment appeals dated anywhere from 2009 to 2018. Her

response was largely devoted to arguing that the Assessor wrongly valued her property,

made false statements, and failed to comply with Washington statutes other than the

PRA. Ms. Strand also argued that because the property record cards were printed after

                                              9
No. 37669-9-III
Strand v. Spokane County, et al.


the Assessor received her request, they were nonresponsive. Finally, Ms. Strand’s

response argued the Assessor’s inclusion of her husband as a party in the caption of its

pleadings amounted to a “failure of process violating CR 4.” CP at 298-99 (boldface and

capitalization omitted).

       The Assessor replied, supported by a second declaration from Mr. Hodgson. The

second declaration explained that the information on property record cards is data

maintained in the ProVal software, and while the data existed prior to Ms. Strand’s

request, it was only upon receipt of her request that the card was printed, in order to

provide her with the preexisting data. Mr. Hodgson testified that the “code sheet[s]”

referenced by Ms. Strand in her complaint were of unknown origin. He testified, “I

searched the Assessor’s Office and databases and could not locate these documents.”

CP at 1373.

       When the trial court heard the Assessor’s summary judgment motion, it orally

granted it, took a short recess so that an order could be prepared and presented, and

entered its written order dismissing Ms. Strand’s complaint that day.

       Despite the dismissal, Ms. Strand later filed a supplemental response to the

Assessor’s reply memorandum in support of summary judgment, a “Motion to Dismiss

Summary Judgment,” CP at 587-88, and a motion for an order requiring the Assessor to

correct the caption on its summary judgment submissions. She filed a timely motion for

reconsideration that was denied, with the trial court ruling that it found “no basis in law

                                             10
No. 37669-9-III
Strand v. Spokane County, et al.


nor other reason(s) to change its original ruling and order.” CP at 692. The court

indicated it would not consider any materials filed by Ms. Strand following its granting of

summary judgment other than the reconsideration motion it was denying.

       Ms. Strand appealed.

       Shortly before this appeal was originally set for hearing, Ms. Strand filed a

“Motion for Additional Evidence” with 63 pages of unnumbered attachments. Mot. for

Addt’l Evid., Strand v. Spokane County et al., No. 37669-9-III (Wash. Ct. App. Feb. 16,

2021) (available from the court). The motion alleged that in response to a record request

that Ms. Strand submitted to the Assessor in October 2020, it made responsive records

available in a drop box, and one of the records produced was the Floor Level

Designations illustration that she had provided to Mr. Hodgson in March 2019 as an

example of a ProVal code sheet. This was a document that Mr. Hodgson testified in

April 2019 was of unknown origin and could not be located in a search of the Assessor’s

office and databases.

       We continued oral argument and afforded the Assessor an opportunity to respond

to the motion. Disposition of the motion was referred to this panel.

                                       ANALYSIS

       “The PRA’s primary purpose is to foster governmental transparency and

accountability by making public records available to Washington’s citizens.” Doe v.

Wash. State Patrol, 185 Wn.2d 363, 371, 374 P.3d 63 (2016). “To be a public record

                                            11
No. 37669-9-III
Strand v. Spokane County, et al.


under RCW 42.56.010(3), information must be (1) a writing (2) related to the conduct of

government or the performance of government functions that is (3) prepared, owned,

used, or retained by a state or local agency.” Nissen v. Pierce County, 183 Wn.2d 863,

879, 357 P.3d 45 (2015). The PRA does not require agencies to “‘create or produce a

record that is nonexistent.’” Fisher Broad.-Seattle TV LLC v. City of Seattle, 180 Wn.2d

515, 522, 326 P.3d 688 (2014) (quoting Gendler v. Batiste, 174 Wn.2d 244, 252, 274

P.3d 346 (2012)).

       A public records request must be for identifiable records. RCW 42.56.080(1). A

request for information does not qualify. Belenski v. Jefferson County, 187 Wn. App.

724, 740, 350 P.3d 689 (2015) (citing Wood v. Lowe, 102 Wn. App. 872, 879, 10 P.3d

494 (2000)), rev’d in part on other grounds, 186 Wn.2d 452, 378 P.3d 176 (2016);

Bonamy v. City of Seattle, 92 Wn. App. 403, 410-12, 960 P.2d 447 (1998). The PRA

does not require agencies to research or explain public records, but only to make those

records accessible to the public. Id. (citing Bonamy, 92 Wn. App. at 409).

       Some background on real property assessment is needed to inform conclusions

about what records assessors are likely to possess about valuation. The records an

assessor is likely to possess will differ depending on whether there is a pending appeal of

a property’s assessed value.




                                            12
No. 37669-9-III
Strand v. Spokane County, et al.


       Annual valuation process

       RCW 84.40.020 and .030 require all real property in the state subject to taxation to

be listed and assessed every year, with reference to its value on the first day of the year,

and provide that “[s]uch listing and all supporting documents and records shall be open to

public inspection during the regular office hours of the assessor’s office.” RCW

84.40.020.

       The Washington State Department of Revenue (DOR) is tasked with the general

supervision and control over the administration of the assessment and tax laws of the

state and over county assessors in the performance of their duties relating to taxation.

RCW 84.08.010(1). In its 2018 report on the 2017 performance of the property tax

appraisal system in Washington, it reported that “Washington has approximately 3.08

million real property parcels,” and “[d]ue to the high volume of assessments, county

assessors must use mass appraisal techniques to determine assessed values.” DOR,

MEASURING REAL PROPERTY APPRAISAL PERFORMANCE IN WASHINGTON’S PROPERTY

TAX SYSTEM 2017, at 39 (Feb. 1, 2018) (DOR 2017 Report).4 Mass appraisal

“‘systematic[ally] apprais[es] groups of properties as of a given date using standardized

procedures and statistical testing.’” 5


       4
          Https://dor.wa.gov/sites/default/files/legacy/Docs/Reports/2017RatioReport.pdf
[https://perma.cc/K77W-HKZQ].
        5
          DOR, HOMEOWNER’S GUIDE TO MASS APPRAISAL 2 (July 2014) (citing ROBERT
J. GLOUDEMANS, THE MASS APPRAISAL OF REAL PROPERTY 1 (1999)), https://dor.wa.gov

                                             13
No. 37669-9-III
Strand v. Spokane County, et al.


        The DOR 2017 Report included its own description of the mass appraisal process:

        Mass appraisal is the process of valuing a group of properties. This
        approach is sometimes contrasted with more familiar single-property
        appraisals (sometimes called fee appraisal). Fee appraisal is the process of
        valuing a particular property. Both are systematic approaches to
        establishing property value. However, they differ in scope and method of
        evaluation. Mass appraisal systems are designed to value many properties
        and are evaluated by statistical methods. Single-property appraisals are
        concerned with one property and are evaluated by a comparison to
        comparable properties.

Id. at II.

        The DOR is specifically charged with examining the procedures used by county

assessors to assess real property. RCW 84.48.075(4). It is required annually to submit to

each assessor a ratio of the assessor’s assessed values to market values. RCW

84.48.075(1). A ratio study measures a county’s mass appraisal performance. Using

property sales from a recent period, it compares those market prices with the assessed

values that were established by the assessor’s office. DOR 2017 Report, supra, at III.

The closer recent actual sale prices are to an assessor’s then-current assessed value, the

better the assessor’s performance. In 2018, for 2019 taxes, DOR reported that Spokane

County’s real property tax ratio was 95.1 percent. DOR, PROPERTY TAX RATIOS BY

COUNTY 2018 FOR 2019 TAXES (undated), https://dor.wa.gov/sites/default/files




/sites/default/files/legacy/Docs/Pubs/Prop_Tax /PropTaxMassAppraisal.pdf
[https://perma.cc/GW3D-FYEA].

                                             14
No. 37669-9-III
Strand v. Spokane County, et al.


/legacy/Docs/Reports/2018CombinedIndicatedRatio.pdf [https://perma.cc/QND8-

WSLU].

       In a discovery response the Assessor provided to Patricia and Palmer Strand in the

Strands’ appeal of the 2009 assessed value of their property, the Assessor described its

mass appraisal process:

       Like assessors in other Washington counties, the Spokane County Assessor
       utilizes Computer Assisted Mass Appraisal (CAMA) in the assessment of
       property values. . . .
              For this purpose, the Assessor’s office uses a computer software
       program known as Manatron ProVal. Spokane County does not own
       ProVal, but uses it under certain terms and conditions set forth in a non-
       exclusive license with Manatron.
              Pro Val features a highly productive, integrated sketch package and
       an extremely accurate valuation engine for calculating property values. It
       includes income approach, sales approach, and cost approach models to
       value property. It also includes models to automatically value land. It is
       the most widely deployed and, nationally recognized, CAMA software
       product. The software’s internal calibration and embedded object code is
       proprietary and not subject to public disclosure. Thus, definitive arithmetic
       formulae cannot be provided. The precise internal relationship between
       various components of value is not visible, or accessible, by the software
       user.
                ....
              The Assessor’s staff inputs various data into the ProVal data base
       including: (1) information from visual inspections of the property; (2) sales
       and other market data from sources such as the Multiple Listing Source; (3)
       Real Estate Excise Tax Affidavits; (4) GIS; and (5) building permit
       information.
             With input data and . . . embedded Marshall Swift cost tables, the
       ProVal software is able to determine the value of a Subject Property.

CP at 327-28.

                                            15
No. 37669-9-III
Strand v. Spokane County, et al.


       As long as ratio studies indicate that an assessor’s computer assisted mass

appraisal process is performing well, it is reasonable to assume that the assessor will rely

solely on that computerized process to generate annual assessed values. Only in the six-

year cycle when inspection is required, see RCW 84.41.030(1), would one expect an

assessor to have additional, staff-created records.

       Responding to a property owner’s appeal of assessed value

       While ratio studies can be evidence that an assessor’s mass appraisal process is

performing well, an assessor cannot rely on ratio studies or mass appraisal if a property

owner challenges the assessed value of her property. By statute, if the assessed value is

appealed, an assessor must defend the value produced by its mass appraisal process with

an individual appraisal. When adequate market data (sales prices of similar property) is

available, comparable sales is the most reliable of the three recognized valuation methods

(market data, cost, and income capitalization). Crystal Chalets Ass’n v. Pierce County,

93 Wn. App. 70, 77, 966 P.2d 424 (1998). By statute, sales of the subject property or of

comparable properties within the preceding five years is the preferred evidence of true

and fair value for taxation purposes. RCW 84.40.030(3)(a).

       RCW 84.48.150(1) provides that when a taxpayer petitions her county board of

equalization for review of a valuation dispute the assessor must, upon request:

       make available to said taxpayer a compilation of comparable sales utilized
       by the assessor in establishing such taxpayer’s property valuation. If
       valuation criteria other than comparable sales were used, the assessor must

                                             16
No. 37669-9-III
Strand v. Spokane County, et al.


       furnish the taxpayer with such other factors and the addresses of such other
       property used in making the determination of value.

The valuation criteria and/or comparable sales on which the assessor intends to rely at the

appeal hearing must be provided within 60 days of the taxpayer’s request but at least 21

business days before the taxpayer’s appearance before the board of equalization. RCW

84.48.150(2).

       In Matalone v. Hara, BTA Docket No. 71193, 2010 WL 11187619 (Apr. 13,

2010),6 property owners challenging the valuation of their property wanted to rely on

assessed values of other properties arrived at by mass appraisal. The BTA rejected their

proposed evidence, repeating an observation it had made in cases for 20 years:

       “Computer-Assisted Mass Appraisal techniques are just that, mass
       appraisal techniques. They are not without flaw. Certainly the value
       generated by any computer assisted approach should be supported on
       appeal by standard appraisal processes.”

Matalone, 2010 WL 11187619, at *13 (some emphasis omitted) (quoting O’Connor v.

Belas, BTA Docket No. 41609, 1992 WL 192195, at *2 (May 6, 1992)). The BTA went

so far as to say that values arrived at by annual mass appraisal were irrelevant to the issue

on appeal:

       [I]n Spangenberg v. Baenen, BTA Docket No. 5111977 (1999), this Board
       explained that the Assessor’s mass appraisal work product is not relevant
       upon an appeal:


       6
         An unrelated scrivener’s error in the decision was corrected by an order of
correction available at 2019 WL 5297790 (Apr. 25, 2019).

                                             17
No. 37669-9-III
Strand v. Spokane County, et al.


       While an understanding of the Assessor’s mass appraisal techniques is
       helpful, the focus of this appeal is whether the Assessor’s methodology
       produced a reasonable value for the property under review.
       This Board has one goal in all of its hearings: the acquisition of sufficient,
       accurate evidence to support a determination of true and fair value as
       defined by statute (RCW 84.40.030) and the Washington Administrative
       Code (WAC 458-12-301). . . .

       . . . Appraisal theory guides us in our determination.

       Accordingly, the Assessor himself must, as he did here, defend his valuation
       based on market sales, which are independent of the mass appraisal
       techniques that produce the assessed values that the Assessor certifies to
       the assessment rolls.

Id. (emphasis added) (alterations in original).

       Accordingly, if a taxpayer appeals an assessed value to the county board of

equalization, assessor staff will engage at that point in an individual appraisal process.

Records in addition to those created by its computer assisted mass appraisal software can

be expected to exist.

       With that background, we turn to the issues presented by the appeal: Ms. Strand’s

motion for the taking of additional evidence and her assignments of error to the dismissal

of her complaint.

I.     MS. STRAND HAS NOT DEMONSTRATED THAT WE SHOULD ORDER THE TAKING OF
       NEW EVIDENCE

       Under RAP 9.11, we may direct that additional evidence on the merits of a case be

taken before our decision on review if (1) additional proof of facts is needed to fairly

resolve the issues on review, (2) the additional evidence would probably change the


                                             18
No. 37669-9-III
Strand v. Spokane County, et al.


decision being reviewed, (3) it is equitable to excuse a party’s failure to present the

evidence to the trial court, (4) the remedy available to a party through postjudgment

motions in the trial court is inadequate or unnecessarily expensive, (5) the appellate court

remedy of granting a new trial is inadequate or unnecessarily expensive, and (6) it would

be inequitable to decide the case solely on the evidence already taken in the trial court.

Only if all six conditions are met will we order the taking of new evidence. State v.

Ziegler, 114 Wn.2d 533, 541, 789 P.2d 79 (1990).

       Ms. Strand’s proposed new evidence is a Floor Level Designations illustration that

was produced by the Assessor in response to a record request she made in 2020, after this

action was dismissed. Her 2020 request asked the Assessor to produce (among other

records) “all Assessor policies and procedures (mechanisms) used to determine values.”

Mot. for Addt’l Evid., Attach. 1, at 2. One of what appears to be a dozen or more

manuals produced in response includes the Floor Level Designations illustration as its

page 27. Id., Attach. 3 at 27. The manual’s cover identifies its source and date as

“1/1/2020, Spokane County Assessor’s Office.” Id., Attach. 3 at 1.




                                             19
No. 37669-9-III
Strand v. Spokane County, et al.


       Seen here, page 27

of the 2020 manual is the

same Floor Level

Designations illustration

Ms. Strand provided to the

Assessor in March 2019 as

an example of what she

called “ProVal code

sheets.” The only

difference with the

illustration she provided as

an example was that a

label on her example reads,

“Received Jul/20/10 as

Assessor Policy/Procedure

Record.” CP at 163.

       It turns out that the Floor Level Designations illustration Ms. Strand provided to

Mr. Hodgson in March 2019 as an example was a record the assessor’s office produced to

her in 2010. In February 2010, the Assessor identified to Ms. Strand 13 or more binders

or manuals, collectively comprising more than 1,500 pages, as policies and procedures

                                            20
No. 37669-9-III
Strand v. Spokane County, et al.


responsive to one of her requests. Mr. Hodgson assisted in identifying the list of binders

and manuals. On July 20, 2010, Ms. Strand traveled to the assessor’s office to review the

binders and manuals and marked pages she wanted copied. One page she wanted copied

was the Floor Level Designations illustration.

       We can infer from Ms. Strand’s proposed new evidence that some version of a

manual containing the Floor Level Designations illustration might have been in the

Assessor’s possession at the time of her February 20, 2019 records request, since the

Assessor had such a manual in 2010 and 2020. But given the different scope of her

February 2019 request (it did not seek manuals, policies or procedures), the mere fact that

the manual and illustration were not searched for or located in Mr. Hodgson’s search is

not relevant to our review.

       Ms. Strand does not demonstrate that additional proof of facts is needed to fairly

resolve the issues on review, that additional evidence would probably change the decision

being reviewed, or that it would be inequitable to decide the case solely on the evidence

already taken in the trial court.7 Her RAP 9.11 motion is denied.

       7
         Ms. Strand argues that the 2020 production proves Mr. Hodgson committed perjury
when he testified in his second declaration that her example of a “ProVal Code Sheet” was of
unknown origin and was not located in his search of the Assessor’s office. Mot. for Addt’l Evid.
at 9. But Mr. Hodgson testified that in responding to her request he searched “all locations
where responsive records could be located,” including “Department shared drives: Electronic
databases: Local computers: and Websites.” CP at 727. He never testified that he searched all of
the Assessor’s policy and procedure manuals. Even if he had, his mistake about a manual that
was not responsive to the February 2019 record request would be irrelevant to the issues on
review.

                                              21
No. 37669-9-III
Strand v. Spokane County, et al.


II.    THE TRIAL COURT PROPERLY LIMITED ITS CONSIDERATION OF MS. STRAND’S
       SUBMISSIONS FOLLOWING DISMISSAL OF HER MOTION FOR RECONSIDERATION

       Before turning to the assigned errors we remind Ms. Strand of our rules, including

RAP 10.3(a)(5), which requires the statement of the case to be “[a] fair statement of the

facts and procedure relevant to the issues presented for review, without argument.”

(Emphasis added.) Ms. Strand’s statement of the case is almost entirely argument. It

includes argument about matters that are not assigned as error and addressed in her

argument section. Pro se litigants are expected to comply with the Rules of Appellate

Procedure. State Farm Mut. Auto Ins. Co. v. Avery, 114 Wn. App. 299, 310, 57 P.3d 300

(2002).

       We will forgive Ms. Strand’s failure to comply with RAP 10.3(a)(5). But we will

not search her statement of the case for issues other than those raised by her assignments

of error and that are addressed in her argument section.

       Ms. Strand’s third assignment of error challenges the trial court’s refusal to

consider any submissions filed after summary judgment was granted other than her

motion for reconsideration. We address this alleged error first.

       The court’s order granting summary judgment stated, “[T]his matter is dismissed

with prejudice.” CP at 573. The materials filed by Ms. Strand thereafter that the court

refused to consider were her supplemental response to the Assessor’s summary judgment




                                             22
No. 37669-9-III
Strand v. Spokane County, et al.


reply memorandum, a motion for an order requiring the Assessor to correct captioning on

its pleadings, and a motion to dismiss the Assessor’s summary judgment motion.

       CR 7(a) identifies the only pleadings that are permitted, and Ms. Strand’s

postdismissal submissions were not permitted pleadings. CR 7(b) permits the filing of

motions, which are “application[s] to the court for an order.” CR 59(a) identifies a legal

basis on which a plaintiff whose complaint has been dismissed with prejudice can apply

for an order: it can ask that the order of dismissal be vacated. CR 60 also identifies a

legal basis on which such a plaintiff can apply for an order: it can ask that a clerical

mistake in a judgment or order be corrected or that it be relieved from a final judgment.

       The three submissions by Ms. Strand that the court refused to consider were

properly ignored either because they violated the terms of the applicable rules or because

there was no order being requested for which she had a legal basis.

       Her supplemental response to the Assessor’s reply memorandum was not a

permitted submission under CR 56, which sets a specific timeline for summary judgment

procedure. Keck v. Collins, 181 Wn. App. 67, 83, 325 P.3d 306 (2014), aff’d, 184 Wn.2d

358, 357 P.3d 1080 (2015).

       Her motion for an order requiring the Assessor to correct its identification of the

parties on some of its submissions was unsupported by a legal basis for the order.8 It is
       8
        In the trial court, Ms. Strand cited Deggs v. Asbestos Corp. Ltd., 186 Wn.2d 716,
719 n.1, 381 P.3d 32 (2016), but in that case there was a misspelling in the complaint,
which—being controlling—needed to be corrected.

                                              23
No. 37669-9-III
Strand v. Spokane County, et al.


apparent that the Assessor’s initial inclusion of Palmer Strand as a plaintiff was a

mistake—presumably the result of the county attorney’s knowledge that Palmer Strand

had joined his wife in litigation with the county in the past.9 Court rules are clear that as

between the plaintiff’s and the defendants’ pleadings, it is the complaint that establishes

the parties to the action. See CR 10(a)(1) (“In the complaint the title of the action shall

include the names of all the parties.”). After the Assessor’s misidentification of the

parties was pointed out, and beginning with its summary judgment reply, it identified Ms.

Strand as the only plaintiff.

       Ms. Strand identified no legal basis for obtaining an order “dismissing” the

Assessor’s summary judgment motion after it had already been granted.

       The trial court properly refused to consider the three motions.

II.    SUMMARY JUDGMENT WAS PROPERLY GRANTED

       Ms. Strand’s first and second assignments of error raise the issue of whether

summary judgment was proper. The purpose of summary judgment is to “avoid a useless

trial when there is no genuine issue of any material fact.” LaPlante v. State, 85 Wn.2d

154, 158, 531 P.2d 299 (1975). The moving party bears the burden of proving by


       9
         E.g., Strand v. Spokane County, No. 36538-7-III (Wash. Ct. App. Dec. 12, 2019)
(unpublished), https://www.courts.wa.gov/opinions/pdf/365387_unp.pdf; Strand v.
Spokane County, No. 34722-2-III (Wash. Ct. App. Apr. 11, 2019) (unpublished),
https://www.courts.wa.gov/opinions/pdf/347222_unp.pdf; Strand v. Spokane County,
No. 34190-9-III (Wash. Ct. App. Apr. 11, 2017) (unpublished), https://www.courts.wa
.gov/opinions/pdf/341909_unp.pdf.

                                             24
No. 37669-9-III
Strand v. Spokane County, et al.


uncontroverted facts that no genuine issue of fact exists. See Regan v. City of Seattle,

76 Wn.2d 501, 458 P.2d 12 (1969).

       Once the moving party meets its initial burden of proof, the burden then shifts to

the nonmoving party to show that a genuine issue of fact exists. See LaPlante, 85 Wn.2d

at 158. When a motion for summary judgment is supported by evidentiary matter, the

adverse party may not rest on mere allegations in the pleadings but must set forth specific

facts showing that there is a genuine issue for trial. W.G. Platts, Inc. v. Platts, 73 Wn.2d

434, 442, 438 P.2d 867 (1968). Summary judgment shall be granted if no genuine issue

of material fact exists and the moving party is entitled to judgment as a matter of law.

CR 56(c).

       Appeals courts review the grant or denial of a motion for summary judgment de

novo. Keck, 181 Wn. App. at 78. All facts and reasonable inferences from the facts are

to be construed in the light most favorable to the nonmoving party. Id. at 79.

       The Assessor provided a reasonable estimate of time, fullest assistance, and
       most timely possible action on Ms. Strand’s request

       RCW 42.56.100 requires that an agency responding to public records requests

provide “the fullest assistance to inquirers and the most timely possible action on requests

for information.” “The government agency receiving a request for public records must

respond within five business days by (1) providing the records, (2) denying the request,




                                             25
No. 37669-9-III
Strand v. Spokane County, et al.


or (3) providing a reasonable estimate of the time within which to respond to the

request.” Andrews v. Wash. State Patrol, 183 Wn. App. 644, 651, 334 P.3d 94 (2014)

(citing RCW 42.56.520).

       Undisputed facts establish that the Assessor promptly and adequately assisted Ms.

Strand. Mr. Hodgson responded to Ms. Strand’s request by e-mail one day after

receiving it. In his several responses, Mr. Hodgson informed Ms. Strand whether

additional installments of production were anticipated and when she could expect to see

them. Despite widespread business interruption being caused by the COVID-19

pandemic, Mr. Hodgson delivered the installments as projected, delivering the fourth and

final installment on March 22, a little over a month after receiving Ms. Strand’s record

request. No facts creating a genuine issue of material fact as to the timeliness of the

Assessor’s response were shown.

       The Assessor conducted an adequate search

       On summary judgment, the agency bears the burden of proving it conducted an

adequate search for records. Block v. City of Gold Bar, 189 Wn. App. 262, 271, 355 P.3d

266 (2015). “To establish that its search was adequate in a motion for summary

judgment, ‘the agency may rely on reasonably detailed, nonconclusory affidavits

submitted in good faith.’” Id. (quoting Neigh. All. of Spokane County v. County of




                                             26
No. 37669-9-III
Strand v. Spokane County, et al.


Spokane, 172 Wn.2d 702, 721, 261 P.3d 119 (2011)). These affidavits “should include

the search terms and the type of search performed, and they should establish that all

places likely to contain responsive materials were searched.” Neigh. All., 172 Wn.2d at

721. “Purely speculative claims about the existence and discoverability of other

documents will not overcome an agency affidavit, which is accorded a presumption of

good faith.” Forbes v. City of Gold Bar, 171 Wn. App. 857, 867, 288 P.3d 384 (2012).

       The declarations of Mr. Hodgson and Mr. Dinaro on which the Assessor relied

were reasonably detailed and nonconclusory, as the law requires. We accord them the

presumption of good faith.

       Ms. Strand argues that the Assessor’s failure to produce the press releases, court

transcript testimony and state auditor statements that she attaches to her opposition

memorandum proves its search was inadequate. But she does not explain how her

documents, some going back almost a decade, have anything to do with her record

request. She also fails to explain how or why court transcripts and press releases would

be in the Assessor’s possession. The Assessor relies on computer assisted mass appraisal

to generate its annual assessed values, and court transcripts, statutes, and press releases

are not inputs in that process. As was explained to her in 2010, the inputs are things like




                                             27
No. 37669-9-III
Strand v. Spokane County, et al.


observed characteristics of a property, sales and other market data, real estate excise tax

affidavits, geographic information system data, and building permit information—

information available from the type of records that Mr. Hodgson either produced or

directed her to.

       The Assessor’s declarations are evidence of an adequate search and Ms. Strand

does not respond with facts raising a genuine issue of material fact.

       Property record cards printed after receipt of the request were responsive

       Ms. Strand contends that property record cards provided by Mr. Hodgson are

nonresponsive because the cards were created after he received her record request. A

record must exist at the time of a request to be subject to required disclosure. Fisher

Broad., 180 Wn.2d at 522. An agency is not required to create a record to respond to a

PRA request. Id.

       “Public record” is broadly defined, however, and includes “existing data

compilations from which information may be obtained” “regardless of physical form or

characteristics.” RCW 42.56.010(4), (3). “This broad definition includes electronic

information in a database.” Fisher Broad., 180 Wn.2d at 524 (citing RCW 42.56.010(4),

(3); WAC 44-14-04001). “Merely because information is in a database designed for a




                                             28
No. 37669-9-III
Strand v. Spokane County, et al.


different purpose does not exempt it from disclosure. Nor does it necessarily make the

production of information a ‘creation’ of a record.” Id.

       The Assessor likely would have violated the PRA had it failed to print out

property record cards containing the preexisting information that was responsive to Ms.

Strand’s record request. In any event, the fact that a record did not exist when a request

for records was made is a defense to a failure to produce it. For an agency to do a

requestor the favor of creating a record or providing a later-created record is not a

violation of the PRA. It is not something a typical requestor would complain about.

No violation of the PRA is shown.

       Ms. Strand’s main argument is that none of the records produced by the Assessor

is a comparable sale used to arrive at its assessed value as of January 1, 2018, or appears

on its face to be other criteria used to value her property as of that date or the other dates

she specified. But unless Ms. Strand made a request under RCW 84.48.150 for the

information the Assessor would rely on in her future appeal hearing, and the deadline for

producing that information was approaching, there is no reason to believe the Assessor

would have responsive documents. For her specified dates that were unrelated to

assessed value appeals, there was no reason to believe the records she was looking for

existed or ever would exist.




                                              29
No. 37669-9-III
Strand v. Spokane County, et al.


      Ms. Strand offered only speculation that responsive records existed that were not

produced. No facts creating a genuine issue of material fact were shown. Summary

judgment was proper.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _____________________________
                                            Siddoway, J.

WE CONCUR:



_____________________________
Pennell, C.J.



_____________________________
Fearing, J.




                                           30